

116 HR 5302 IH: U.S.-Israel Military Technology Cooperation Act
U.S. House of Representatives
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5302IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2021Mr. Wilson of South Carolina (for himself, Mr. Schneider, and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 establish a United States-Israel Operations-Technology Working Group and for other purposes.1.Short titleThis Act may be cited as the U.S.-Israel Military Technology Cooperation Act. 2.Modification of United States-Israel Operations-Technology cooperation with the United States-Israel Defense Acquisition Advisory GroupSection 1299M of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(1)by striking the section heading and inserting Establishment of United States-Israel Operations-Technology Working Group;(2)by amending subsection (a) to read as follows:(a)Requirement(1)In generalThe Secretary of Defense, in consultation with the Secretary of State, shall take actions within the United States-Israel Defense Acquisition Advisory Group—(A)to provide a standing forum for the United States and Israel to systematically share intelligence-informed military capability requirements; (B)to identify military capability requirements common to the Department of Defense and the Ministry of Defense of Israel;(C)to assist defense suppliers in the United States and Israel by assessing recommendations from such defense suppliers with respect to joint science, technology, research, development, test, evaluation, and production efforts; and (D)to develop, as feasible and advisable, combined United States-Israel plans to research, develop, procure, and field weapon systems and military capabilities as quickly and economically as possible to meet common capability requirements of the Department and the Ministry of Defense of Israel.(2)Rule of constructionNothing in this subsection shall be construed as requiring the termination of any existing United States defense activity, group, program, or partnership with Israel.;(3)by amending subsection (c) to read as follows:(c)Establishment of United States-Israel Operations-Technology Working Group within the United States-Israel Defense Acquisition Advisory Group(1)In generalNot later than 1 year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, the Secretary of Defense, in consultation with the appropriate heads of other Federal agencies and with the concurrence of the Minister of Defense of Israel, shall establish, under the United States vice chairman of the United States-Israel Defense Acquisition Advisory Group, a United States-Israel Operations-Technology Working Group to address operations and technology matters described in subsection (a)(1).(2)Extension with respect to terms of referenceThe 1-year period under paragraph (1) may be extended for up to 180 days if the Secretary of Defense, in consultation with the Secretary of State, certifies in writing to the appropriate congressional committees that additional time is needed to finalize the terms of reference. Such certification shall be made in unclassified form.; and (4)in subsection (d)(2), by striking United States-Israel Defense Acquisition Advisory Group each place it appears and inserting United States-Israel Operations-Technology Working Group.